Citation Nr: 1036034	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-16 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for severe 
left thigh wound of Muscle Group XIV with bone graft scar (left 
thigh disability), for the purposes of accrued benefits. 

2.  Entitlement to a rating in excess of 20 percent for left 
lower extremity weakness and impaired sensation, for the purposes 
of accrued benefits.

3.  Entitlement to a rating in excess of 20 percent for arthritis 
of the left hip and knee, for the purposes of accrued benefits.

4.  Entitlement to service connection for heart disease, to 
include as secondary to the service-connected left thigh 
disability, for the purposes of accrued benefits.

5.  Entitlement to service connection for the cause of the 
Veteran's death.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1944 to November 
1946, and from September 1950 to October 1952.  The Veteran died 
in June 2005, and his widow is the appellant in this matter.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

These issues were previously before the Board in May 2009.  At 
that time, the issues were characterized as entitlement to 
accrued benefits and entitlement to service connection for the 
cause of the Veteran's death.  The Board found that the issues of 
entitlement to an increased rating for the service-connected left 
thigh disability, left lower extremity weakness and impaired 
sensation, and arthritis of the left hip and knee, and 
entitlement to service connection for heart disease remained 
pending and must be remanded for further development and 
adjudication for the purposes of accrued benefits.  As such, the 
issues currently on appeal are as stated on the first page of 
this decision.  Although the agency of original jurisdiction 
(AOJ) did not separate the issues upon remand but, rather, 
addressed the issue of entitlement to accrued benefits, the AOJ 
properly addressed each of the separate issues for the purposes 
of accrued benefits in the June 2010 supplemental statement of 
the case.  As discussed below, the Board finds that the AOJ 
substantially complied with the prior remand directives and, 
therefore, a further remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).

The Board notes that the Veteran's representative has included 
the issue of entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 2002) in the 
post-remand brief.  Although this issue was also before the Board 
in May 2009, it was denied and not further appealed.  Therefore, 
such issue is no longer on appeal.  

As noted in the prior remand, the appellant submitted an 
additional application for DIC benefits in June 2007, 
which appears to assert a claim for nonservice-connected 
death pension benefits.  It does not appear that any 
action has been taken on this claim to date.  As such, 
this issue is again referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  The record reflects that the Veteran died in June 2005, and 
the appellant filed a claim in July 2005, prior to the time that 
the Veteran's claim for an increased rating for the service-
connected left thigh disability had been finally adjudicated.

2.  The Veteran was in receipt of the maximum schedular 
evaluation for a severe wound to the left thigh (Muscle Group 
XIV) at the time of his death; he was granted separate 
evaluations for associated left lower extremity weakness and 
impaired sensation and arthritis of the left hip and knee; and 
the evidence of record at that time did not demonstrate 
additional impairment of entirely different functions than those 
affected by the muscle disability of the same body part.

3.  The evidence of record at the time of the Veteran's death did 
not demonstrate left lower extremity weakness and impaired 
sensation approximating more than moderate incomplete paralysis 
of the sciatic nerve.

4.  The evidence of record at the time of the Veteran's death 
established arthritis affecting the major joints of the left hip 
and knee, but it did not establish any resulting limitation of 
motion, even considering any effects of pain and after repetitive 
motion or during flare-ups, approximating more than a 20 percent 
rating.

5.  The evidence of record at the time of the Veteran's death did 
not establish a chronic heart condition during service, or within 
one year after discharge from service, and the competent evidence 
did not establish a link between his heart disease and any 
incident, disease, injury during service, or his service-
connected left thigh disability.

6.  The death certificate lists myocardial infarction as the 
immediate cause of death.

7.  There are private opinions that support the existence of a 
relationship between the Veteran's posttraumatic stress disorder 
with depression and service, and between this disability and the 
myocardial infarction that caused the Veteran's death; there is 
no opinion against such a relationship.

8.  The medical evidence is sufficient to establish that service-
connected PTSD with depression contributed materially to cause 
the Veteran's death.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a left 
thigh disability, for the purposes of accrued benefits, have not 
been met.  38 U.S.C.A. §§ 1155, 5101, 5107, 5121(a) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.1000, 4.3, 4.7, 4.10, 4.55, 4.56, 
4.73, Diagnostic Code 5314 (2009).

2.  The criteria for a rating in excess of 20 percent for left 
lower extremity weakness and impaired sensation, for the purposes 
of accrued benefits, have not been met.  38 U.S.C.A. §§ 1155, 
5101, 5107, 5121(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.1000, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2009). 

3.  The criteria for a rating in excess of 20 percent for 
arthritis of the left hip and knee, for the purposes of accrued 
benefits, have not been met.  38 U.S.C.A. §§ 1155, 5101, 5107, 
5121(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1000, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 
(2009).  

4.  Heart disease was not incurred or aggravated by service, it 
may not be presumed to have been incurred or aggravated by such 
service, and it was not proximately caused or aggravated by a 
service-connected disability, for the purposes of accrued 
benefits.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107, 
5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310, 3.1000 (2009).

5.  A disease of service origin caused the Veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.312 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA notice must inform 
the claimant of any information and evidence not in the record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The 
VCAA notice requirements apply to all elements of a claim, 
including the degree and effective date of a disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper 
notice must be provided prior to the initial unfavorable decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  

Dependency and indemnity compensation (DIC) may be granted based 
on service connection for the cause of a veteran's death under 38 
U.S.C.A. § 1310.  In this context, proper notice must include 1) 
a statement of the conditions (if any) for which the veteran was 
service-connected at the time of his or her death; 2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and 3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

As directed in the prior remand, in a July 2009 letter, the 
appellant was provided notice as to the elements necessary to 
establish entitlement to accrued benefits, namely, that the 
existing ratings, decision, or evidence of record at the time of 
the Veteran's death must show entitlement to the claimed 
benefits; that such benefits had not been paid; and that the 
appellant is the Veteran's surviving spouse.  The appellant was 
also advised of the evidence information necessary to establish a 
disability rating and effective date in accordance with 
Dingess/Hartman.  Additionally, she was advised of the conditions 
for which the Veteran was service-connected at his death, and the 
evidence and information necessary to substantiate a DIC claim 
based on such service-connected disabilities or on a condition 
not yet service connected, in accordance with Hupp.  Although 
such notice was sent after the initial adjudication of the 
appellant's claims, such timing defect was cured by the 
subsequent readjudication of her claims in a June 2010 
supplemental statement of the case.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 377 (2006).  

The Board notes that the appellant was not advised of the 
specific elements necessary to establish service connection or an 
increased rating.  However, as her claim for accrued benefits is 
derivative of the Veteran's claim at the time of his death, she 
could not offer any further evidence or argument in support of 
such claims.  See Zevalkink v. Brown, 102 F.3d 1236, 1241-42 
(Fed. Cir. 1996); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Therefore, such notice of the specific elements of these 
claims would not benefit the appellant in any way, as the 
resolution of her claims for the purposes of accrued benefits is 
entirely dependent upon the application of applicable statutes 
and regulations to the evidence (or facts) of record at the time 
of the Veteran's death.  See Kane v. Principi, 17 Vet. App. 97, 
103 (2003); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(stating that no notice or assistance is required under the VCAA 
where resolution of a claim is entirely dependent upon the 
application of relevant statutes and regulations).  Furthermore, 
neither the appellant nor her representative has argued that she 
has been prejudiced by any possible notice defects.  

With respect to the duty to assist, as noted above, no further 
evidence may be obtained in connection with the appellant's claim 
for accrued benefits.  

For the foregoing reasons, the Board finds that the AOJ 
substantially complied with the prior remand directives.  See 
Dyment, 13 Vet. App. at 146-47.  In the circumstances of this 
case, a remand would serve no useful purpose, as it would 
unnecessarily impose additional burdens on VA with no benefit to 
the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In this 
regard, VA has satisfied its duties to inform and assist the 
appellant at every stage in this case, at least insofar as any 
errors were not harmful to the essential fairness of the 
proceedings.  As such, the appellant will not be prejudiced by a 
decision on the merits of her claims.


II. Analysis

Accrued benefits

In a February 1953 rating decision, the Veteran was awarded 
service connection for a severe left thigh wound of Muscle Group 
XIV with bone graft scar, with a 40 percent disability 
evaluation.  Prior to his death in June 2005, the Veteran filed a 
claim for an increased rating for such disability, and for 
service connection for a heart condition.  In a January 2005 
rating decision, the AOJ denied service connection for heart 
disease, and continued the 40 percent evaluation for the service-
connected left thigh wound.  However, the AOJ granted a separate 
evaluation of 20 percent each for left lower extremity weakness 
and impaired sensation, and arthritis of the left hip and knee, 
as associated with the service-connected left thigh disability, 
effective as of November 2004.  

In July 2005, one month after the Veteran's death and within one 
year after the denial of his claims by the AOJ, the appellant 
filed a claim for benefits.  In the prior remand, the Board found 
that the Veteran's claims of service connection for heart disease 
and increased ratings for his service-connected left thigh 
disability, left lower extremity weakness and impaired sensation, 
and arthritis of the left hip and knee remained pending and must 
be adjudicated for the purposes of accrued benefits.  See Taylor 
v. Nicholson, 21 Vet. App. 126 (2007).  In particular, the Board 
noted that a surviving spouse takes a deceased veteran's claim 
"as it stands on the date of death."  See Zevalkink, 102 F.3d at 
1241-42.  Further, the period for appeal from the initial denial 
of the Veteran's claims had not yet expired when the claim for 
accrued benefits was received.  See 38 U.S.C.A. § 7105 (b)(1); 38 
C.F.R. § 20.302; see also Moore v. West, 13 Vet. App. 69, 71-72 
(1999) (a notice of disagreement must be received within one year 
from the date of notice of the initial determination by the AOJ).  

A claim for accrued benefits is derivative of a veteran's claim 
and, therefore, an accrued beneficiary is entitled only to as much 
as the Veteran was entitled to at the time of his death.  
Zevalkink, 102 F.3d at 1241-42.  As the Veteran's claim was not 
final at the time of his death, the evidence in the file at that 
time may be reviewed to determine whether any benefits were due, 
and such payments may be paid to an accrued benefits beneficiary.  
38 U.S.C.A. §§ 5101, 5121(a); 38 C.F.R. § 3.1000(a); Jones, 136 
F.3d at 1299.  The evidence of record at the time of the Veteran's 
death included his September 2004 claim, a November 2004 statement 
from the appellant, service treatment records, VA and private 
treatment records dated from May 2002 through November 2004, and a 
November 2004 VA examination report as to the left thigh 
disability.  The AOJ granted separate evaluations of 20 percent 
each for left lower extremity weakness and impaired sensation, and 
arthritis of the left hip and knee, based on such evidence, in 
response to the Veteran's claim prior to his death.  However, the 
appeal, for the purposes of accrued benefits, proceeds from the 
initial unfavorable rating decision.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993) (even if a rating is increased during the pendency 
of an appeal, a claimant is presumed to be seeking the highest 
possible rating, unless he or she expressly indicates otherwise).  

Increased ratings

Disability ratings are based on the average impairment of earning 
capacity as a result of a service-connected disability, and 
separate diagnostic codes identify the various disabilities and 
the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt 
as to the degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic 
codes, known as pyramiding, must be avoided; however, separate 
ratings may be assigned for distinct disabilities resulting from 
the same injury so long as the symptomatology for one condition is 
not duplicative of or overlapping with the symptomatology of the 
other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  When evaluating a disability based on limitation 
of motion, a higher rating must be considered where the evidence 
demonstrates functional loss due to pain, weakness, excess 
fatigability, or incoordination, including use during flare-ups, 
if such factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Where entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board must also consider staged 
ratings, which are appropriate when the evidence establishes that 
the claimed disability manifested symptoms that would warrant 
different ratings for distinct time periods during the appeal.  
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Here, the Veteran was in receipt of the maximum available rating 
for a severe wound to the left thigh (Muscle Group XIV), or 40 
percent.  See 38 C.F.R. § 4.73, Diagnostic Code (DC) 5314.  This 
muscle group affects extension of the knee, simultaneous flexion 
of the hip and flexion of the knee, postural support of the body, 
and synchronization of the hip and knee.  Id.  Such rating 
contemplates an open comminuted fracture with extensive 
debridement and prolonged infection, and a history of extensive 
hospitalization for treatment, as demonstrated by the Veteran's 
service treatment records.  It also contemplates the objective 
findings during the course of the appeal including severe 
impairment of function in strength, endurance, and coordinated 
movements, and visible or measurable muscle atrophy of the left 
thigh, as shown in the November 2004 treatment records and VA 
examination report.  See 38 C.F.R. § 4.56.  The evidence further 
reflects four scars in the left thigh and inguinal region, 
including for the entry wound and bone graft sites.  However, as 
there is no indication that any of the scars were painful or 
unstable, or that any scar measured at least 39 square 
centimeters, a separate rating is not warranted for such scars.  
See 38 C.F.R. § 4.118, DCs 7801 to 7804.

The Board notes that the evidence of record at the time of the 
Veteran's death demonstrated pain, moderate to severe weakness 
with attempted weight bearing on the left thigh (which had 
resulted in falls), and diminished sensation to pinprick and 
vibratory stimulation of the left lateral thigh.  There were also 
no tendon reflexes at the left knee.  See November 2004 VA 
examination report.  However, a separate disability rating may 
not be awarded for peripheral nerve paralysis of the same body 
part as a result of a muscle injury, unless the injuries affect 
entirely different functions.  See 38 C.F.R. § 4.55(a).  As noted 
above, the muscle group involved in the Veteran's gunshot wound, 
Muscle Group XIV, also affects motion of the knee and hip.  
38 C.F.R. § 4.73, DC 5314.  Therefore, a separate rating for 
neurological symptoms in the left thigh, knee, or hip is not 
appropriate.  

Nevertheless, the evidence also demonstrated weakness and 
impaired sensation in the left lower leg and foot.  Specifically, 
there were no tendon reflexes at the ankle level and no palpable 
pulses in the left foot.  The Board notes that the Veteran was 
unable to stand for more than a few minutes a time, had 
difficulty sitting down or resuming a standing position, and 
could not walk without assistance.  However, the evidence 
reflects that such impairments were primarily due to symptoms in 
the left thigh, as opposed to the left lower leg, ankle, or foot.  
In particular, he was diagnosed with left thigh pain and weakness 
secondary to the gunshot wound and fracture of the left femur, 
severe disability with progression with associated loss of muscle 
mass about the thigh.  Although symptoms due to the left thigh 
and associated effects on the left knee may not be separately 
rated, a separate evaluation of 20 percent was properly awarded 
for moderate incomplete paralysis of the sciatic nerve based on 
other symptoms in the left lower extremity.  See 38 C.F.R. 
§ 4.124a, DC 8520.  However, there is no indication that such 
symptoms approached complete paralysis of the sciatic nerve, 
namely, that the foot dangles and drops, no movement is possible 
of the muscles below the knee, or there is weakened or lost 
flexion of the knee, as required for a 100 percent rating.  See 
id.  Further, the Board finds that the evidence does not rise to 
the level of moderately severe incomplete paralysis (as required 
for a 40 percent rating), or severe incomplete paralysis with 
marked muscular atrophy of the left leg below the thigh (as 
required for an 80 percent rating).  See id.  Rather, the 
evidence approximates no more than moderate incomplete paralysis 
of the sciatic nerve as to the symptoms other than in the left 
thigh, or a 20 percent rating.

With respect to the 20 percent rating for arthritis of the left 
hip and knee, x-rays at the November 2004 VA examination 
demonstrated moderate degenerative joint disease of the left knee 
and slight degenerative joint disease of the left hip, with 
associated slight pain upon motion in both joints.  Although 
there are no specific measurements of the Veteran's range of 
motion, the examiner stated that there was no additional 
limitation after repetitive testing or with flare-ups.  Under 
38 C.F.R. § 4.71a, DCs 5003 & 5010, a rating of 10 percent may be 
assigned for each major joint affected by limitation of motion as 
a result of arthritis, where the limitation of motion is not 
compensable under the applicable diagnostic codes.  Such ratings 
are to be combined, not added, under this provision.  
Alternatively, a rating of 20 percent may be assigned where there 
is no limitation of motion, but there is x-ray evidence of 
involvement of two or more major joints with occasional 
incapacitating exacerbations.  Such rating is not to be combined 
with any rating for limitation of motion.  See id. & Note (1).  
Here, there is no indication that any possible limitation of 
motion met the criteria for a compensable rating under applicable 
diagnostic codes, including after repetitive testing or with 
flare-ups.  See 38 C.F.R. § 4.71a, DCs 5250 to 5255 (pertaining 
to the hip), DCs 5256 to 5263 (pertaining to the knee); see also 
DeLuca, 8 Vet. App. 202.  Moreover, to the extent that there is 
any compensable limitation of motion of the left thigh, hip, or 
knee, based on the above-noted medical findings, such symptoms 
would already be contemplated by the 40 percent rating for a 
severe disability of Muscle Group XIV.  See 38 C.F.R. § 4.14.  As 
such, the evidence does not establish entitlement to a rating in 
excess of 20 percent for arthritis in the left hip and knee.

The lay evidence of record is generally consistent with the 
medical evidence as to the Veteran's service-connected 
disabilities at the time of his death.  The Board notes that, in 
a November 2006 statement, the appellant asserted that several 
treating providers had stated during the Veteran's lifetime that 
he should have been rated as 100 percent disabled due to the 
effects of his left thigh disability.  However, these statements 
are not reflected in the evidence of record at the time of death.  
Moreover, the Veteran was awarded a total disability rating on 
the basis of individual unemployability (TDIU) due to the impact 
of all of his service-connected disabilities on his ability to 
secure or maintain gainful employment.  With respect to higher 
schedular ratings, the Board and the AOJ, as fact finders, must 
review the lay and medical evidence of record to determine 
whether the criteria for an increased rating have been met.  In 
this case, as discussed above, the evidence simply does not meet 
the criteria for a higher rating for the residuals of the 
Veteran's left thigh injury than those that were assigned in the 
January 2005 rating decision.  

In summary, the evidence of record at the time of the Veteran's 
death does not warrant a rating in excess of 40 percent for a 
severe left thigh wound (Muscle Group XIV) with bone graft scar, 
20 percent for left lower extremity weakness and impaired 
sensation, and 20 percent for arthritis of the left hip and knee, 
for a combined rating of 60 percent for residuals of the gunshot 
wound to the left thigh.  The Board has considered all 
potentially applicable codes and finds that a higher rating is 
not warranted under any alternate code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  Further, staged ratings 
are not appropriate, as the manifestations of such disabilities 
remained relatively stable throughout the course of the appeal.  
See Hart, 21 Vet. App. at 509-10.  

As the appellant's claim for accrued benefits must be decided 
based on the evidence of record at the time of the Veteran's 
death, the provisions pertaining to referral for extraschedular 
consideration are irrelevant.  See 38 C.F.R. § 3.321(b).  
Moreover, such referral would be unnecessary, as there are no 
symptoms of the Veteran's residuals of a left thigh wound that 
are not addressed by the rating criteria, and all such symptoms 
are contemplated by the currently assigned ratings.  See Thun v. 
Peake, 22 Vet. App. 111, 115-16 (2008).  In addition, as noted 
above, the Veteran was granted a TDIU prior to his death, and 
therefore the maximum extraschedular benefit has already been 
awarded.  

As the preponderance of the evidence is against the appellant's 
claims for an increased rating, for the purposes of accrued 
benefits, the benefit of the doubt doctrine is inapplicable, and 
the claims must be denied.  38 C.F.R. § 4.3.

Service connection 

Prior to his death, the Veteran sought service connection for 
heart disease because he believed such condition was the result 
of trauma from his left thigh gunshot wound during service in the 
era of the Korean conflict.  See September 2004 claim.  The 
appellant has made similar arguments in her claim for accrued 
benefits.  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).  Certain chronic diseases, 
including cardiovascular-renal disease, will be presumed to have 
been incurred in or aggravated by service if they manifest to a 
degree of 10 percent within one year after separation from 
service, even if there is no evidence of such disease during 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  
Further, service connection may be granted on a secondary basis 
for a disability that is proximately caused or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  When 
there is an approximate balance of positive and negative evidence 
regarding any material issue, all reasonable doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

In this case, the evidence of record at the time of the Veteran's 
death established that he was receiving ongoing treatment for a 
current heart disability, including coronary artery disease, 
congestive heart failure, and ventricular tachycardia.  Such 
evidence further reflects that he had a coronary artery bypass 
graft in 1989.  See, e.g., May 2004 VA treatment record.  However, 
there is no indication of any complaints or treatment for any 
heart-related symptoms during either of the Veteran's periods of 
service.  There is also no evidence of any heart-related symptoms 
or diagnosis within one year after his final discharge from active 
duty in October 1952.  Rather, the evidence reflects that the 
Veteran first had heart symptoms many years after service.  
Furthermore, there was no competent evidence of record at the time 
of the Veteran's death linking his heart disabilities to any 
incident, disease, or injury during service, to include impairment 
of function as a result of his service-connected left thigh and 
associated disabilities.  

The Board has considered the statements of the Veteran and the 
appellant as to the possible effect of his service-connected left 
thigh disability on his heart.  However, the Board finds that 
these individuals are not competent, as lay witnesses, to testify 
as to such matters, as the nature of a heart disability is such 
that one must have specialized experience, knowledge, or training 
to testify as to the etiology of such disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr v. Nicholson, 21 
Vet. App. 303, 308 (2007).  The Board further notes that the 
appellant has submitted statements from a private provider and 
from the Veteran's sister (a nurse with experience in cardiology), 
in an attempt to show that the Veteran's heart disability was 
incurred or aggravated as a result of service, or his service-
connected disabilities.  However, to the extent that such evidence 
is competent as to such issue, it was not of record at the time of 
the Veteran's death.  Therefore, it may not be considered in 
connection with the claim for service connection for the purposes 
of accrued benefits.  Zevalkink, 102 F.3d at 1241-42; West, 136 
F.3d at 1299.  The evidence may, however, may and will be 
considered in the appellant's cause of death claim.  The Board 
further notes that the appellant has argued that the Veteran had 
posttraumatic stress disorder (PTSD) as a result of being wounded 
during service, which led to hypertension and subsequently to his 
heart disability, and she has submitted evidence in support of 
such assertion.  See, e.g., May 2006 substantive appeal.  However, 
such evidence was also received after the Veteran's death.  
Moreover, the Veteran was not service connected for any mental 
health disability, nor was a claim for such disability pending at 
the time of his death. 

Accordingly, the evidence of record at the time of the Veteran's 
death did not establish that a heart disability was incurred or 
aggravated as a result of any disease or injury during service, to 
include within one year after discharge, or was proximately caused 
or aggravated by any service-connected disability.  Therefore, 
service connection is not warranted on a direct or presumptive 
basis, or as secondary to the service-connected disabilities. As 
the preponderance of the evidence is against service connection, 
for the purposes of accrued benefits, the benefit of the doubt 
doctrine is inapplicable and the appellant's claim must be denied.  
38 C.F.R. § 3.102.  

Service connection for cause of death

To warrant service connection for the cause of a veteran's death, 
the evidence must show that a service-connected disability was 
either a principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  A disability will be considered the principal cause of 
death when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
disability will be considered a contributory cause of death when 
it contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  The evidence must establish that there was a causal 
connection to the death, not merely that the disability casually 
shared in producing death.  38 C.F.R. § 3.312(c).  There are 
primary causes of death which, by their very nature, are so 
overwhelming that eventual death can be anticipated irrespective 
of coexisting conditions.  Nevertheless, even in such cases, it 
must be considered whether a reasonable basis may exist for 
holding that a service-connected condition was so severe as to 
have a material influence in accelerating death.  However, it 
would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

In this case, the Veteran's death certificate reflects that the 
immediate cause of his death was a myocardial infarction, with no 
underlying cause.  At the time death, he was service-connected 
for residuals of a gunshot wound to the left thigh, namely, a 
severe muscle disability of the left thigh, left lower extremity 
weakness and impairment of sensation, and arthritis in the left 
hip and knee, with a combined rating of 60 percent.  Although the 
November 2004 VA examiner indicated that the disabilities 
affecting the left thigh were severe and progressive, he did not 
specify any effects on the heart.  

However, in May 2006, the appellant submitted letters from Dr. P, 
the Veteran's family physician since 1997, and the Veteran's 
sister, a nurse with experience in cardiology, in support of her 
claim.  Such letters indicate the authors' opinions that the 
Veteran had PTSD as a result of his gunshot wound during service, 
and that such condition contributed to his hypertension, which in 
turn contributed to his heart disease and other health problems, 
eventually resulting in death by myocardial infarction.  The 
Veteran's sister further referred to literature linking PTSD and 
a sedentary lifestyle to heart disease.  

Thus, as there is a medical opinion of record that supports the 
proposition that the Veteran had PTSD with depression as a result 
of his verified gunshot wound during service, which is 
uncontradicted by any other opinion of record, the Board will 
give appellant the benefit of the doubt and find that the 
evidence supports the existence of an etiological relationship 
between the Veteran's PTSD with depression at the time of his 
death and service, and that a grant of service connection for 
PTSD with depression is therefore warranted.  As the Veteran's 
family physician also provided an uncontroverted opinion linking 
the Veteran's PTSD with depression to the myocardial infarction 
that caused his death, the Board finds that service connection 
for cause of the Veteran's death is also warranted.


ORDER

A rating in excess of 40 percent for a left thigh disability, for 
the purposes of accrued benefits, is denied. 

A rating in excess of 20 percent for left lower extremity 
weakness and impaired sensation, for the purposes of accrued 
benefits, is denied.

A rating in excess of 20 percent for arthritis of the left hip 
and knee, for the purposes of accrued benefits, is denied.

Service connection for heart disease, for the purposes of accrued 
benefits, is denied.

Service connection for the Veteran's cause of death is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


